Citation Nr: 1220896	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  06-12 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for intervertebral disc syndrome, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from December 1975 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case was subsequently transferred to the RO in New York, New York.

When this case was most recently before the Board in January 2012, it was decided in part and remanded in part.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Intervertebral disc syndrome was not present in service, is not etiologically related to service, and was not caused or permanently worsened by the Veteran's service-connected disabilities.  


CONCLUSION OF LAW

Intervertebral disc syndrome was not incurred in or aggravated by active service and is not proximately due to or a result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002), 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed July 2009.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Service treatment records and all available pertinent post-service medical records have been obtained.  In addition, the Veteran has been afforded an appropriate VA examination and adequate VA medical opinions have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that his current low back disability is a result of his service-connected disabilities.  The Veteran is currently service-connected for gout of the left foot at a 20 percent disability rating, moderate instability of the left knee at a 20 percent disability rating, osteoarthritis of the left knee as a residual of left tibial fracture at a 10 percent disability rating, osteoarthritis of the left ankle at a 10 percent disability rating and stress syndrome of the left foot at a 10 percent disability rating.

The Veteran's service treatment records are negative for evidence of a low back disability.

An August 2005 X-ray study of the spine demonstrated degenerative disc disease with spondylolisthesis at the level L4-5 and degenerative disease of the lower dorsal spine.

The Veteran underwent a VA examination in August 2005.  He presented with complaints of stiffness of the lumbar spine with radiation of the pain to the right buttock and reported that the pain started five years ago.  The Veteran was diagnosed with intervertebral disc syndrome involving L4, L5, and S1.  The examiner reviewed the claims file and noted that there was no injury to the Veteran's spine in service.  The examiner opined that the Veteran's low back pain was not secondary to his stress fracture disability because the stress fracture was not the "sole and proximale [sic] cause" of the stated nonservice-connected conditions.  No rationale was provided.

The Veteran had another orthopedic VA examination in September 2009 with a physician's assistant.  The examiner opined that the Veteran's lumbar intervertebral disc syndrome was less likely than not caused by or a result of in-service injury, as the Veteran's service treatment records documented no complaints of back pain.  The Veteran also reported that back pain did not begin until 2000 or 2001.  The examiner also noted that the Veteran had a slight antalgic gait at present (due to his service-connected stress fracture), but the antalgic gait was not lurching, and this was therefore unlikely to cause lumbar intervertebral syndrome.  He also found that the Veteran's service-connected stress fracture was less likely than not aggravating the Veteran's lumbar intervertebral disc syndrome because the Veteran did not have an irregular gait until May 2007.  The Veteran had a slightly antalgic gait at present, not a lurching gait, which was therefore unlikely to aggravate his lumbar intervertebral disc syndrome.

The Veteran was afforded another orthopedic VA examination in April 2011 per the January 2010 Board remand which determined that the September 2009 examination report was inadequate as the May 2009 Board remand had specifically requested that the examination be performed by a physician.  The April 2011 VA examiner diagnosed the Veteran with degenerative joint disease and degenerative disc disease of the lumbosacral spine, predominantly at the L4-5 and L5-S1 levels with disc bulging, anterior/posterior lithesis, and spinal stenosis at these levels, with associated left radiculopathy and numbness.  The examiner opined that it was less likely than not that the Veteran's service-connected disabilities were etiological factors in the development of the Veteran's spine disabilities.  The rationale for this was that the Veteran's gait was only minimally affected by the service-connected disabilities and did not put such stress on the Veteran's lumbosacral spine to result in its development.

In a July 2011 addendum, the examiner noted that the Veteran had a mildly abnormal gait as a result of his service-connected lower extremity disabilities.  He also noted, however, that the mild gait abnormality was not sufficient to account for the Veteran's lumbar spine disability, as demonstrated by imaging studies (X-ray and MRI).  Therefore, it was less likely than not that the Veteran's lumbar spine conditions were "related to" the Veteran's service-connected conditions.  In another July 2011 addendum, the examiner found that the Veteran's lumbar spine disabilities were unrelated to military service.

The January 2012 Board remand found that the April 2011 examiner's opinion was inadequate as to the question of secondary service connection as a result of aggravation.  

In a January 2012 addendum, the physician who conducted the April 2011 VA examination expressed his opinion that it was less likely than not that the Veteran's service-connected knee, leg, ankle, and foot conditions were etiological factors in the development of the Veteran's back disorders.  The rationale was that, "the Veteran's gait was only minimally affected by the aforementioned service connected conditions, to put such stress on the Veteran's lumbosacral spine to result in their development."  In another addendum prepared in January 2012, the physician opined that it was less likely than not that the Veteran's low back disability was aggravated by his service-connected disabilities.  In support of this opinion, he stated that the stresses imposed on the Veteran's lumbar spine by the service-connected disabilities was insufficient (both singly and in combination) to account for the changes in the lumbar spine as reported on imaging studies.

Considering the pertinent evidence of record in light of the applicable legal criteria, the Board finds that service connection for intervertebral disc syndrome, to include as secondary to service-connected disabilities, is not warranted.

The record shows and the Veteran does not dispute that he did not develop intervertebral disc disease until many years following his discharge from service.  In addition, there is no medical evidence supporting his contention that his back disability is etiologically related to his service-connected disabilities.  As discussed above, a VA physician has examined the Veteran, reviewed the Veteran's pertinent history, and opined that it is less likely than not that the Veteran's back disability was caused or aggravated by his service-connected disabilities.  In addition, the examiner ultimately provided adequate rationale for his opinions.  

While the Veteran might sincerely believe that his back disability was caused or aggravated by his service-connected disabilities, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board has considered the benefit of the doubt rule, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for intervertebral disc syndrome, to include as secondary to service-connected disabilities, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


